The opinion of the Court was delivered by
Nott, J.
Damages are either general or special. General damages are such as the law presumes to have accrued from the wrong complained, of. Special damages are such as the party actually sustained, and are not implied by law. 1 Chitty on Pleadings, 385. Such damages as *208may be presumed necessarily to result from the breach of contract, need not be' stated in the declaration. The law always presumes some damages to result from a breach of contract, and therefore special damages need not be alleged. But where the plaintiff expects to recover special damages, he must state them specially and circumstantially in order to apprise the defendant of the facts intended to be proven, or he will not be permitted to give evidence of such damages on the trial. 1 Chitty, 332. The general rule is, that it is sufficient to assign the breach in the words of the contract. Ib. 326. An omission to set forth any special damage may deprive the plaintiff of the benefit of testimony, to which he would otherwise have been entitled ; but it is not a good ground in arrest of judgment, except in cases where the special injury is the gist of the action ; as in an action of slander for words not in themselves actionable. In such cases, unless the special damage is set forth, there appears no cause of action on the face of the declaration. The motion in this case must be refused.
M’Duffie and Bowie, for the motion. Farrar and Shanlclin, contra.
CoLCOCK, Ciieves and Johnson, JJ., concurred.